Order, Supreme Court, Bronx County (Dominic R. Massaro, J.), entered on or about October 15, 2008, which denied plaintiffs’ motion to dismiss the counterclaims of defendants Vito Sacchetti and TMS Management Company for failure to state a cause of action or for summary judgment dismissing the counterclaims, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of plaintiffs dismissing the counterclaims.
Plaintiffs seek damages for injuries sustained by the infant plaintiff after she wandered into the bathroom and entered the tub, which was filling with scalding water. As the counterclaims brought by the building owner and management company are based on the mother’s negligent supervision of the infant, they do not state a cause of action (see Muñoz v Mael Equities, 286 AD2d 213, 213-214 [2001]; Deshler v East W. Renovators, 275 AD2d 252 [2000]; Zikely v Zikely, 98 AD2d 815 [1983], affd 62 NY2d 907 [1984]). Concur—Saxe, J.E, Friedman, Sweeny, Acosta and Freedman, JJ.